Citation Nr: 0633165	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 
2001, for a grant of service connection for a low back 
disability.  

2.  Whether prior rating decisions in April 1946, June 1946, 
September 1946 and January 1947 that denied service 
connection for a low back disability contain clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1943 until April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

A personal hearing was held before the undersigned Veterans 
Law Judge in September 2006.

FINDINGS OF FACT

1.  The veteran was separated from active service in April 
1946 and filed a claim of entitlement to service connection 
for a low back disability within a year from discharge.

2.  In unappealed rating decisions dated in April 1946, June 
1946, September 1946 and January 1947, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  

3.  A report of contact dated October 31, 2001, constitutes 
an informal claim with respect to the previously denied low 
back disability.

4.  In a February 2004 rating decision, the RO awarded 
service connection for L5 disc herniation with lumbar spinal 
stenosis and degenerative joint disease, status post L3-S1 
fusion, effective October 31, 2001.  

5.  No communication prior to October 31, 2001, may be 
interpeted as an informal claim of entitlement to service 
connection for a low back disability.  

6.  At the time of the rating decisions in April 1946, June 
1946, September 1946 and January 1947, the correct facts, as 
known at the time, were before the RO; such facts failed to 
indicate any in-service complaints or treatment for a low 
back disability.

7.  There is no showing that the RO misapplied the law, as it 
existed at the time of the rating decisions in April 1946, 
June 1946, September 1946 and January 1947.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 31, 
2001, for the award of service connection for L5 disc 
herniation with lumbar spinal stenosis and degenerative joint 
disease, status post L3-S1 fusion have not been met.  38 
U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2006).

2.  The rating decisions dated in April 1946, June 1946, 
September 1946 and January 1957 are final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

3.  Rating decisions in April 1946, June 1946, September 1946 
and January 1957, which denied entitlement to service 
connection for a low back disability did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.105 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, the veteran was provided notice as to 
his appeal in the July 2005 statement of the case (SOC) and 
in supplemental statements of the case (SSOCs).  He also 
received a communication dated in March 2006 that informed 
him of the law pertaining to disability ratings and effective 
dates.  He has not received a singular VCAA notice letter 
apprising him of what evidence was required to substantiate 
the claims and also of his and VA's respective duties for 
obtaining evidence.  Typically, the absence of such notice 
letter would warrant further development of the case.  
However, in the present case, after receiving a detailed 
communication discussing earlier effective dates, the veteran 
completed a March 2006 VCAA notice response form in which he 
clearly indicated that he had no evidence in his possession 
that could substantiate his claims.  In that same 
correspondence he expressed his desire that his appeal be 
decided as soon as possible. 

Because the veteran explicitly stated that he had no further 
evidence to submit, he is not prejudiced by the absence of a 
VCAA notice letter apprising him of what types of evidence 
would satisfy his appeal, and whether he or VA must obtain 
such documents.  Indeed, given the sentiments expressed by 
the veteran in his March 2006 VCAA notice response form, it 
appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In further finding that no further VCAA notice is required in 
the present case, the Board observes that, with respect to 
the veteran's CUE claim, there is no current evidence that 
could be submitted that would impact the appeal.  Indeed, CUE 
claims are unique in that they hinge on an evaluation of 
evidence of record at an earlier point in time.  Anything 
submitted at present date simply would not be of relevance 
because the focus is on the evidence in the claims folder at 
the time of the prior decision being challenged as erroneous.  

For the above reasons, the lack of a single VCAA notice 
letter satisfying all VCAA notice obligations is not 
prejudicial to the veteran.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, as well as reports of 
VA and private post service treatment and examination.  Also 
of record are statements from fellow servicemen.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony 
provided at a September 2006 hearing before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Entitlement to an effective date prior to October 31, 
2001, for a grant of service connection for a low back 
disability.  

A February 2004 rating decision granted a 40 percent 
evaluation for L5 disc herniation with lumbar spinal stenosis 
and degenerative joint disease, status post L3-S1 fusion.  An 
effective date of October 31, 2001 was assigned.  The veteran 
contends that he is entitled to an earlier effective date for 
this award of service connection.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from active 
service in April 1946.  That same month, he raised a claim of 
entitlement to service connection for a back disability.  
That claim was denied by the RO in an April 1946 rating 
decision. A notice letter informing the veteran of the denial 
is associated with the claims folder.  

While the veteran submitted a statement in May 1946, this did 
not express disagreement with the April 1946 determination.  
Rather, it was construed as a new claim of entitlement to 
service connection for a back disability.  Thus, in June 
1946, the RO issued another rating sheet confirming the prior 
denial.  A June 1946 letter is of record notifying the 
veteran of this fact.

Based on a submission of additional evidence, in September 
1946 the RO again confirmed the denial of the veteran's claim 
of entitlement to service connection for a back disability.  
In a notice letter also dated in September 1946, the veteran 
was informed that testimonial evidence from himself and from 
a fellow serviceman did not meet VA requirements because it 
had not been subscribed and sworn to before a Notary Public 
or other person empowered to administer oaths.  The veteran 
was instructed to resubmit the statements once they were 
properly notarized.  

In January 1947, the notarized statements were received by 
the RO.  In a rating action dated later that month, the RO 
continued to confirm the previous denials of service 
connection for a back disability.  As explained in the rating 
sheet, and also in a January 1947 notice letter to the 
veteran, his claim remained denied because the evidence of 
record failed to indicate any record of trauma or any 
incident in service that could have caused his back problems.  
The veteran submitted an additional statement in February 
1947, but this did not express any intent to appeal the RO's 
denial of his claim.  Rather, the veteran requested that all 
evidence that he had submitted in support of his claim be 
returned to him.  He concluded the letter by stating that he 
was "(s)orry to have bothered VA," further indicating an 
intent to abandon, rather than continue, an appeal.  No other 
communications of record can be construed as a timely notice 
of disagreement as to any of the unfavorable rating actions 
issued from April 1946 to January 1947.

Based on the procedural history as outlined above, the 
January 1947 rating decision denying service connection for a 
low back disability became final.  See 38 U.S.C.A. § 7105.  
Therefore, the instant appeal involves a reopened claim as 
opposed to an original claim.  As a consequence, the veteran 
is not entitled to an effective date of the day following 
separation from active duty service or the date entitlement 
arose, even though he first sought service connection within 
1 year after separation from service.  Put another way, the 
prior final denial in January 1947 precludes assignment of an 
effective date back to the time of discharge from active 
duty.

As previously noted, the effective date for reopened claims 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2). 

Here, a report of contact dated on October 31, 2001, was 
construed by the RO as an informal claim to reopen the 
veteran's appeal on the issue of entitlement to service 
connection for a low back disability.  Thus, that date serves 
as the date of claim.  Although the evidence of record does 
not reveal an exact date upon which the entitlement arose, 
the Board notes that such information is not required in 
order to conclude that the October 31, 2001, date selected by 
the RO was appropriate.  The reason for this is that, if the 
entitlement arose prior to October 31, 2001, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after October 
31, 2001, would not entitle the veteran to an earlier 
effective date.   

The Board has also considered whether any evidence of record 
prior to October 31, 2001, could serve as an informal claim 
in order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

After reviewing the record, the Board concludes that there is 
no testimonial document submitted prior to October 31, 2001, 
indicating an intent to pursue a claim of entitlement to 
service connection for a low back disability.  Indeed, the 
veteran himself conceded at his September 2006 hearing before 
the undersigned that he had no records to show that he had 
been in correspondence with VA from the time of the prior 
denials up to October 31, 2001.  (Transcript "T," at 6).  
Rather, the veteran stated that he did not pursue his claim 
after the January 1947 denial because he was afraid it would 
cause his employer to find out about his back problems, 
potentially jeopardizing his employment.  (T. at 9).  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's October 2001 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a lumbar spine disability was filed 
earlier than June 14, 2001.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  

In any event, even if 38 C.F.R. § 3.157 were applicable here, 
the medical records submitted subsequent to the last prior 
final denial in January 1947 are private treatment reports 
received no earlier than October 2002, and statements from 
private physicians received in 2003 and 2004.  Finally, the 
only other medical evidence post-dating the last final 
January 1947 RO denial are VA examinations conducted in 2003.  
None of this evidence precedes October 31, 2001, and thus 
could not provide an earlier effective date here.  

In claiming entitlement to an earlier effective date, the 
veteran has contended that the prior RO determinations in 
1946 and 1947 contained CUE.  This issue will be separately 
addressed later in this decision.  

In sum, the presently assigned effective date of October 31, 
2001, is appropriate and there is no basis for an award of 
service connection for a low back disability prior to that 
date.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Whether prior rating decisions in 1946 and 1947 that 
denied service connection for a low back disability contain 
CUE.  

The veteran contends that prior rating decisions in 1946 and 
1947 denying entitlement to service connection for a low back 
disability contain CUE.  

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  

The evidence of record at the time of the initial denial of 
service connection in April 1946 included service medical 
records.  Such records failed to reveal any complaints or 
treatment for a low back disability.  At the time of the June 
1946 confirmed rating decision, the evidence also included a 
treatment note from Dr. Wm. L. C., M.D. that simply noted "x 
ray sacro lumbar."  The claim remained denied, again for 
lack of any showing of in-service incurrence.

At the time of the RO's next confirmed rating decision in 
September 1946, the record also included a lay statement from 
C. C. H.  In that statement, C. C. H. explained that he had 
served with the veteran for 24 months and that in that time, 
the veteran had "several attacks with his back."  Another 
lay statement, written by E. E. C. was also affiliated with 
the claims folder.  In that communication, E. E. C. stated 
that he served with the veteran, who complained to him of his 
back pain.  E. E. C. further reported that the veteran told 
him that he could not work many days due to back pain.  

As explained previously, the RO did not accept the lay 
statements as probative evidence because they were 
unnotarized.  The veteran was instructed to furnish notarized 
copies.  He did so, and these were of record at the time of 
the last final RO determination in January 1947.  While 
considering such lay statements, the RO continued to deny the 
claim based on the absence of a record of trauma in service, 
or of any evidence of an incident in service that could have 
caused his back disability.

In reviewing the RO's rating determinations in April 1946, 
June 1946, September 1946 and January 1947, along with their 
accompanying notice letters, it is apparent that the correct 
facts, as they were known at the time, were considered in 
denying the veteran's claim.  As such, one means of 
establishing CUE has been eliminated.
See Russell 310, 313 (1992).  

The other means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

In essence, then, in order for the veteran to prevail in a 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the earlier decision could have 
resulted in only one possible conclusion, namely, that he was 
entitled to a grant of service connection for a back 
disability.  

As discussed above, the evidence of record at the time of the 
prior April 1946, June 1946, September 1946 and January 1947 
RO denials did not demonstrate any in-service complaints or 
treatment for a back condition.  Moreover, while the evidence 
at the time of the last final rating decision in January 1947 
included lay statements from fellow servicemen attesting to 
the veteran's back complaints during service, this does not 
compel the conclusion that the decision contained CUE.  
Indeed, reasonable minds could certainly differ as to whether 
such testimonial evidence outweighed the absence of clinical 
findings in the service records.  The RO in January 1947 
decided that the lack of any objective showing of in-service 
trauma in the medical records was of greater probative value 
than the lay statements in support of the veteran's claim.  
The veteran cannot now, under the rubric of CUE, assert 
disagreement with how the RO evaluated the facts before it.  
It is established law that a mere difference of opinion in 
the outcome of the adjudication or a disagreement as to how 
facts were weighed and evaluated does not provide a basis 
upon which to find CUE.  See Luallen v. Brown, 8 Vet. App. 
92, 96 (1995).  Indeed, the veteran could have appealed that 
decision but chose not to.  

The Board acknowledges the veteran's comments, made in 
September 2005 and May 2006 statements, to the effect that he 
was never notified of the prior denials.  
The Board notes that the veteran indicates otherwise at his 
September 2006 hearing before the undersigned.  At that time, 
the veteran stated that he responded to the April 1946 denial 
by submitting additional evidence.  (T. at 3).  In any event, 
the Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While Ashley dealt with regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity. For example, the claims file contains notice 
letters associated with each prior denial in April 1946, June 
1946, September 1946 and January 1947.  Those letters were 
appropriately addressed to the veteran's last known address 
of record.   Indeed, the evidence does not reflect that the 
United States Postal Service returned the notice letters as 
undeliverable.  As such, the Board presumes that the April 
1946, June 1946, September 1946 and January 1947 notice 
letters regarding the RO's rating decisions were indeed sent 
to the veteran, and were received by him.

In conclusion, the prior rating decisions in April 1946, June 
1946, September 1946 and January 1947 were based on the 
correct facts and did not involve any misapplication of law.  
Accordingly, the veteran's CUE claim must fail.  


ORDER

An effective date earlier than October 31, 2001, for a grant 
of service connection for a low back disability is denied.

The April 1946, June 1946, September 1946 and January 1947 
rating decisions denying entitlement to service connection 
for a low back disability have not been shown to contain CUE.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


